JORGE E. CASTRO, of LYNDHURST having been ordered to show cause before this Court on May 4, 1987 why his temporary suspension from the practice of law, imposed by order of this Court dated April 20, 1987 should not be *653continued pending the final disposition of the ethics complaints against him, and good cause appearing;
It is ORDERED that the temporary suspension from the practice of law of JORGE E. CASTRO is hereby continued pending the final disposition of the ethics complaints against him and until the further order of this Court; and it is further
ORDERED that the Office of Attorney Ethics continue to take such protective action pursuant to #.l:20-ll(c), as may be appropriate, pending further order of this Court; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution including but not limited to attorney trust account no. 710787-0 maintained at the Howard Savings Bank, in North Arlington, New Jersey 07032, and any other accounts maintained by respondent pursuant to #.1:21-6 shall be transmitted to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further order of this Court; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of the suspension; and it is further
ORDERED that respondent continue to comply with Administrative Guideline No. 23 of the Office of Attorney Ethics governing suspended, disbarred or resigned attorneys.